          Case 1:18-cr-10251-ADB Document 25 Filed 12/11/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )
                                              )       DOCKET NO. 18-CR-10251-ADB
                                              )
BYRON CARDOZO                                 )

                           MOTION TO WITHDRAW AS COUNSEL

       Undersigned counsel hereby moves to withdraw from representation of the defendant in

this matter. As grounds therefor, counsel notes that Attorney John L. Calcagni, III has entered

his appearance on behalf of the defendant in this matter.

.

                                              /s/ Jane Peachy
                                              Jane Peachy, BBO#661394
                                              Assistant Federal Public Defender
                                              Federal Defender Office
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              Tel: 617-223-8061




                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on December 11, 2018.

.
                                              /s/ Jane Peachy
                                              Jane Peachy
